DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 8/22/2022.

The application has been amended as follows: 

Claim 11, line 5: change “the wet concrete” to “the rinsed concrete”. 
Claims 22-30 are cancelled. 
Response to Amendment
Amendment filed 8/4/2022 has been entered and fully considered. Claims 11-30 are pending. Claims 1-10 are cancelled. Claims 22-30 are withdrawn (and hereby cancelled via Examiner’s Amendment). Claim 11 is amended. No new matter is added. 


Response to Arguments
Applicant’s arguments, see REMARKS, filed 8/4/2022, with respect to claim 11 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Allowable Subject Matter
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
CN 106904928 discloses a water-based permeable crystalline material. The material comprises 30-40 parts sodium silicate, 0.05-.15 parts surfactant, 0-1 parts of a reaction delaying agent, 0.1-0.2 parts of a reducing agent, 0-5 parts of a reaction accelerating agent, 0.06-0.1 parts anti-freezing agent, 0.1-0.3 parts of a metal ion blocking agent, 0.4-0.8 parts of a surface strengthening agent, 0.2-0.4 parts of an anti-rusting agent, 53-69 parts of deionized water (Abstract). 
Dodecyl ammonium chloride, dodecyl ammonium bromide and dodecyl trimethyl ammonium bromide are known as cationic surfactants, according to ZHANG et al. (US 2018/0037767).
MASUTANI et al. (US 2006/0054053) discloses a coating composition (Paragraph [0002]) comprising two parts (Abstract) and sodium silicate and potassium silicate (Paragraph [0237]) that is mixed with other materials. 
CN 102645856A discloses a composition that comprises deionized water, sodium hydroxide, buffering agent such as a phosphate, carbonate or borate of potassium and sodium, as well as dodecyl trimethyl ammonium chloride (Abstract). CN 102645856A does not explicitly disclose the claimed surfactant, retarder, reductant, accelerator, anti-freezing auxiliary or the kettle, per se. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745